DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-5, 7, 10-12, and 14-20 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “a patient body temperature” in the last line should instead read --the patient body temperature--.
Regarding claims 2, 3, 15, 17, and 18, the recitations of “the skin temperature value” should instead read --the first temperature value--.
Regarding claims 4 and 19, the recitations of “the absolute amplitude level value” should instead read --the absolute amplitude level--.
Regarding claims 5 and 20, the recitations of “the first calibration” should instead read --a first calibration--. 
Regarding claim 7, the recitation of “is zero” should instead read --are zero--.
Regarding claim 10, 
Regarding claim 11, the recitation of “the calibration flag” should instead read --a calibration flag--.
Regarding claim 12, the recitation of “is same as that of input” should instead read --is the same as that of an input-- and the recitation of “the desired settling time” should instead read --a desired settling time--.
Regarding claim 14, the first recitation of “the patient body temperature” should instead read --a patient body temperature--. In the second-to-last line, the recitation of “controlling” should instead read --control--.
Regarding claim 15, the “determine” and “control” functions are duplicates since these functions are already recited in claim 14. They should be deleted.
Regarding claim 16, the recitation of “the patient body temperature” in the third-to-last line should instead read --a patient body temperature--, and the recitation of “a patient body temperature” in the last line should instead read --the patient body temperature--.
Regarding claim 17, the recitation of “canceling, ambient” should instead read --canceling ambient--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “computing device,” a memory and processor as in claim 14).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 8-10, 12, 14, 15, and 18-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3 and 18, the recitations of “ambient filter” are unclear because the specification does not describe such a filter. If it is an ambient filter, what does it do? For purposes of examination, the recitations will instead be interpreted as referring to an --adaptive filter--.
Regarding claims 4 and 19, the terms "comparable" and “standard” are relative terms which renders the claims indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is standard temperature measurement? Is it the use of a mercury thermometer? Any number of modalities may be considered standard. Further, it is unclear how close the absolute scale has to be to be considered “comparable.” Is it exactly the same, or the same at enabling diagnosis of various diseases, etc..
Regarding claims 5 and 20, there is insufficient antecedent basis for the recitation of “the temperature sensor settling period” because a temperature sensor (or a settling period thereof) has not been introduced. Is the temperature sensor one or both of the first or second sensors, or a new/different sensor? For purposes of examination, it will be interpreted as the first sensor.
Regarding claim 8, antecedent basis for the recitations of “the first temperature value f(n)” and “a reference second temperature value d(n)” is unclear. The first temperature value in claim 1 is not given a symbol, and the second temperature value is neither given a symbol nor named a “reference” value. Therefore, do each of these values refer to the respective values of claim 1, or to new/different values? For purposes of examination, they will be interpreted as the same respective values. 
Regarding claim 10, antecedent basis for the recitation of “the core body thermal exchange T_x” is unclear because the recitation in claim 1 was not given a symbol. Is reference being made to the same thermal exchange, or to a new/different one? For purposes of examination, it will be interpreted as the same.
Regarding claim 12, antecedent basis for the recitation of “the temperature sensor” is unclear. Does this refer to one or both of the first and second sensors, or to a new/different sensor? For purposes of examination, it will be interpreted as referring to e.g. the first sensor.
Regarding claim 14, the recitations of e.g. “a first sensor that measures” and “a second sensor that measures” can be interpreted as including a method step in an apparatus claim, which is an 
Claims 5, 9, 10, and 15 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-13 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 14-20 are directed to a “wireless sensor device” and a “non-transitory computer readable medium,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1, 14, and 16 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
determining a core body thermal exchange at the skin surface on the patient body using the first temperature value and the second temperature value; determining the patient body temperature by using the core body thermal exchange; controlling an absolute amplitude level of the core body thermal exchange.
The determining and controlling steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the first and second temperature values, they would be able to make thermal exchange calculations therefrom, and would also be able to perform the “controlling,” since that is merely addition and subtraction as clarified in 
Prong Two: Claims 1, 14, and 16 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a computing device including a memory and a processor, a non-transitory computer-readable medium), and
add insignificant extra-solution activity (the pre-solution activity of: measuring first and second temperature values, using generic data-gathering components (e.g. first and second sensors - recited at a high level of generality); the post-solution activity of: outputting or displaying a patient temperature, using generic data-output components (e.g. a display)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The outputting or display of the calculated body temperature (i.e., the outputting of the result of the abstract idea) is considered mere post-solution activity because the calculation is not seen as e.g. an improvement to the technology. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 14, and 16 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g. because there is no improvement, the data-gathering and outputting and considered mere pre- and post-solution activity.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. cancelling ambient temperature fluctuations (claim 2, 15, and 17), subtracting a filter output (claims 3, 10, 18), subtracting an AC offset and adding a DC calibration value, wherein the AC offset is a thermal exchange value at a settling period, or at a time of recalibration request (claims 4, 5, 19, and 20), providing values to flags (claims 6 and 7), other filtering processes (claims 8, 9), not outputting (or not changing output) until calibration has been performed and/or temperature has settled (claims 11 and 12), etc.),
recite additional computer components (e.g. an adaptive filter (claims 2, 3, 8-10, 17, and 18), whose processes can be performed mentally or with pen and paper, etc.), and
further describe the post-solution activity (e.g. outputting to a display (claim 13).
At Step 2B, the claims are ineligible for the same reasons as described above. E.g., the additional calculations can still be performed in the human mind, including the filtering steps, and the filter and display structure are not detailed enough to be considered a “particular machine.” 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. the display is again seen as extra-solution activity because the calculation result is not shown to be an improvement to the technology). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Regarding claim 14, the recitation of the first sensor “that measures a first temperature value at a skin surface” can be interpreted as including the skin (and therefore the patient) within the scope of the claim, which is impermissible. It may be preferable to recite the sensor as “configured to measure” rather than actually measuring.
Claim 15 is rejected because it depends on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2011/0158284 (“Goto”).
Regarding claim 1, Goto teaches a method to determine patient body temperature (para [0019]- The temperature distribution of the body surface beneath the thermometer is measured), comprising: measuring, by a first sensor (see Fig. 2, 4, element 20A), a first temperature value (Tb1) at a skin surface on a patient body (para [0059]- The temperature measuring part 14A includes a body surface sensor 20A as first body surface temperature measurement portion to measure the temperature of the body surface 4A as a first body surface temperature); measuring, by a second sensor (see Fig. 2, 3, element 24A), a second temperature value (Tb2) of a sensor ambient air temperature at the first sensor (para [0059]- an intermediate sensor 24A as first reference temperature measurement portion (intermediate temperature measurement portion) to measure the temperature of a surface boundary 22A between the heat insulating part 18 and the first heat radiation control part 18A as a first reference temperature; para [0078]- Furthermore, the presence of the first heat radiation control part 18A having the thermal resistance value Ru1 between the open air and the surface boundary 22A of the temperature measuring 
body temperature measurement results and the like).

Regarding claim 4, Goto teaches the method of claim 1, wherein the controlling the absolute amplitude level value of the core body thermal exchange includes subtracting an AC offset of the core body thermal exchange and adding a DC calibration value that transforms a time varying change of trend of the core body thermal exchange to an absolute scale comparable to standard patient temp measurement (see formula 1; para [0079]- In a steady state, the slope of the graph in FIG. 4 is constant because the thermal flux Q in each part is constant. At this time, if the first body surface temperature Tb1 and the first intermediate temperature Tb2 of the temperature measuring part 14A are known, the thermal flux Qu1 from the surface nearest the body surface sensor 20A of the temperature measuring part 14A to the surface boundary 22A can be calculated from the following formula (1) using the thermal resistance value Ru0; para [0128]- The body surface temperatures Tb1, Tb3, Tb5, Tb6, Tb7 and the intermediate temperatures Tb2, Tb4 are thus measured each time the predetermined amount of time elapses, the body surface temperatures Tb1, Tb3 and the intermediate temperatures Tb2, Tb4 are corrected, and the core body temperature Tcore is calculated and stored in the memory part 38; para [0130]- (1) The first body surface temperature Tb1 and the first intermediate temperature Tb2 are obtained from the temperature measuring part 14A, and the second body surface temperature Tb3 and the second intermediate temperature Tb4 are obtained from the temperature measuring part 148. Also, the third body surface temperatures Tb5, Tb6, Tb7 are obtained from the temperature measuring part 14C, whereby the body surface temperatures Tb1, Tb3 and the intermediate temperatures Tb2, Tb4 are corrected by the temperature correction portion 40 on the basis of the third body surface temperatures Tb5, Tb6, Tb7. The 
Regarding claim 5, Goto teaches the method of claim 4, wherein the core body thermal exchange includes at least one of: in a case of the first calibration, the AC offset is the value of the core 
Regarding claim 6, Goto teaches the method of claim 1, further comprising: initializing a settling time flag (ts_flag) and a calibration flag (cal_flag) with initial values (para [0122]- The control portion 36 of the display device 12 transmits (step S40) a temperature measurement initiation signal from the transceiver portion 28 when the standby signal is received; (0127) The control portion 36 counts the passage of time from the time of measurement of the body surface temperatures Tb1, Tb3 using a built-in timer, and monitors whether a predetermined amount of time has elapsed (step S100). If the amount of time that has elapsed is equal to or greater than the predetermined amount of time, the process returns to step S40, the control portion 36 transmits a measurement initiation signal to the thermometer assembly 10, and the body surface temperatures Tb1, Tb3, Tb5, Tb6, Tb7 are measured once again, as are the intermediate temperatures Tb2, Tb4).
Regarding claim 7, Goto teaches the method of claim 6, wherein the initial values of the settling time flag and the calibration flag is zero (see Fig. 19; step S100; para [0123]-The thermometer assembly 10 receives the temperature measurement initiation signal; drives the body surface sensors 20A, 20B, the corrective body surface sensors 20C, 20D, 20E, and the intermediate sensors 24A, 24B; and measures the first body surface temperature Tb1, the second body surface temperature Tb3, and the third body surface temperatures Tb5, Tb6, Tb7 of the body surface 4A, as well as the first intermediate temperature Tb2 and the second intermediate temperature Tb4 at the surface boundaries 22A, 22B (step S50; first, second, and third temperature measuring steps); para [0127]- The control portion 36 counts the passage of time from the time of measurement of the body surface temperatures Tb1, Tb3 using a built-in timer, and monitors whether a predetermined amount of time has elapsed (step S100). If the amount of time that has elapsed is equal to or greater than the predetermined amount of time, the process returns to step S40, the control portion 36 transmits a measurement initiation signal to the thermometer assembly 10, and the body surface temperatures Tb1, Tb3, Tb5, Tb6, Tb7 are measured once again, as are the intermediate temperatures Tb2, Tb4).
Regarding claim 11, Goto teaches the method of claim 1, wherein the patient body temperature output is invalidated with a unique numerical code until a settling flag (ts_flag) and the calibration flag (cal_flag) are onset or changed from 0 to 1 (see Fig. 19, step S100; para [0127]- The control portion 36 counts the passage of time from the time of measurement of the body surface temperatures Tb1, Tb3 
Regarding claim 12, Goto teaches the method of claim 1, wherein the patient body temperature output is same as that of input calibration temperature value until the temperature sensor is determined to have settled down to a steady state or until the desired settling time duration is elapsed (para [0123]-Temperature information about the body surface temperatures Tb1, Tb3, Tb5, Tb6, Tb7 and about the intermediate temperatures Tb2, Tb4 is converted from an analog signal to a digital signal by the AID converters 26A, 26B, 26C, and is transmitted to the display device 12 by the transceiver portion 28A, 28B, 28C. The body surface temperatures Tb1, Tb3, Tb5, Tb6, Tb7, as well as the intermediate temperatures Tb2, Tb4, are preferably measured after a predetermined amount of time has passed, so that the transfer of heat from the core of the human body 4 to the body surface 4A will have reached a steady state (equilibrium state)).
Regarding claim 13, Goto teaches the method of claim 6, further comprising, outputting the patient body temperature to a display (para [0069]- a display part 32 for displaying body temperature measurement results and the like).
Regarding claim 14, Goto teaches a wireless sensor device for temperature monitoring (para [0029]- The above-described electronic thermometer is characterized in that the display device and the thermometer assembly each include transceiver portion capable of mutually transmitting and receiving information by wireless communication), comprising: a first sensor (see Fig. 2, 4, element 20A), that measures a first temperature value (Tb1) at a skin surface on a patient body (para [0059]- The temperature measuring part 14A includes a body surface sensor 20A as first body surface temperature measurement portion to measure the temperature of the body surface 4A as a first body surface temperature); a second sensor (see Fig. 2, 3, element 24A), that measures a second temperature value (Tb2) of a sensor ambient air temperature at the first sensor (para [0059]- an intermediate sensor 24A as first reference temperature measurement portion (intermediate temperature measurement portion) to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of International Patent Application Publication WO 2013/093485 (“Sequoia”).
Regarding claim 2, Goto teaches the method of claim 1, as outlined above. Goto does not appear to explicitly teach, further comprising: canceling ambient temperature fluctuations from the skin temperature value by using an adaptive filter. 
However, Sequoia, drawn to temperature sensing, teaches, further comprising: canceling ambient temperature fluctuations from the skin temperature value by using an adaptive filter ([pg. 10, in 37]- The processing unit 200 is arranged to carry out an adaptive algorithm to approximate the thermal response of the compound sensor 100, and hence the medium under study; see Fig. 20; [pg. 11, In 6]- The other input to the adaptive weight-control mechanism 330 is an error signal e(n) 360, derived from the output 340 of the transversal filter 320 being subtracted 350 from a desired response d(n) 370). 
It would have been obvious to one of ordinary skill in the art to combine the adaptive filter of Sequoia with the system of Goto to minimize error in the body temperature (see Sequoia, [pg. 10, In 38]- A number of different adaptive algorithms may be used, for example but is not limited to : LMS, least mean squares, RLS, Recursive least square, Weiner, and Kalman. The application is not limited by the type of adaptive algorithm used, provided the algorithm adapts (for example adapting its tap weights) to approximate that of the medium to be measured; [pg. 2, In 21]- the method further comprises filtering the output from the at least two temperature sensing elements to remove noise, prior to applying to the adaptive filter).
Regarding claim 8, Goto teaches the method of claim 1. Goto does not appear to explicitly teach, wherein input values of the first temperature value f(n) and a reference second temperature value d(n) are passed through an adaptive filter to produce an adaptive filter output y(n). 
However, Sequoia teaches, wherein input values of the first temperature value f(n) and a reference second temperature value d(n) are passed through an adaptive filter to produce an adaptive filter output y(n) (see fig. 20; [pg. 11, In 3]- An example of the adaptive algorithm 300 overview is described in Fig 20, where the output of the compound sensor, u(n) 310 is filtered by a transversal filter 320, under the control 325 of an adaptive weight-control mechanism 330 that also takes the output of the compound sensor u(n) 310 as an input. The other input to the adaptive weight-control mechanism 330 is 
It would have been obvious to one of ordinary skill in the art to combine the adaptive filter of Sequoia with the system of Goto to provide ability to measure thermal characteristic without the need to remove the medium from its surroundings. (see Sequoia, [pg. 2, In 35]- The apparatuses and methods provided may allow measurement of the thermal properties of a medium without removal of the medium from its surroundings).
Regarding claim 9, Goto-Sequoia teaches the method of claim 8. Sequoia further teaches, wherein filter coefficients are updated by minimizing an error according to: e(n) = d(n)-y(n) ([pg.11, in 20]- The error signal for the weight control mechanism is e(n) = d(n) - filter output (i.e. a negative feedback loop), and the M-by-1 tap weight vector; [pg. 11, In 32]- The estimation of the error signal is then e(n) = d(n) - y(n)), wherein the d(n) is a desired reference input value of the second temperature value (see Fig. 20; [pg. 11, In 6]- The other input to the adaptive weight-control mechanism 330 is an error signal e(n) 360, derived from the output 340 of the transversal filter 320 being subtracted 350 from a desired response d(n) 370). This is to say, the adaptive algorithm 300 computes the error between the output from the filter and the desired output of the system. From this computed error, updated tap weights can be computed for the next iteration of samples).
Regarding claim 15, Goto teaches the wireless sensor device of claim 14. Goto further teaches, wherein the computing device further implements the application to: …; determine a body core thermal exchange at the skin surface on the patient body (see formula 1; para [0079]- In a steady state, the slope of the graph in FIG. 4 is constant because the thermal flux Q in each part is constant. At this time, if the first body surface temperature Tb1 and the first intermediate temperature Tb2 of the temperature measuring part 14A are known, the thermal flux Qu1 from the surface nearest the body surface sensor 20A of the temperature measuring part 14A to the surface boundary 22A can be calculated from the following formula (1) using the thermal resistance value Ru0); and control an absolute amplitude value of the body core thermal exchange (see formula 2; para [0080]- The thermal flux Qs+t in the portion where the surface layer part and the contact/thermal resistance part meet, i.e., the portion from the core of the human body 4 to the body surface 4A (in actual practice, the portion from the core to the contact surface 
Sequoia further teaches, wherein the computing device further implements the application to: cancel ambient temperature fluctuations from the skin temperature value ([pg. 10, In 37]- The processing unit 200 is arranged to carry out an adaptive algorithm to approximate the thermal response of the compound sensor 100, and hence the medium under study; see Fig. 20; [pg. 11, In 6]- The other input to the adaptive weight-control mechanism 330 is an error signal e(n) 360, derived from the output 340 of the transversal filter 320 being subtracted 350 from a desired response d(n) 370). 
It would have been obvious to one of ordinary skill in the art to adapt fluctuation cancellation process of Sequoia with the system of Goto to minimize error in the body temperature (see Sequoia, [pg. 10, In 38]- A number of different adaptive algorithms may be used, for example but is not limited to : LMS, least mean squares, RLS, Recursive least square, Weiner, and Kalman. The application is not limited by the type of adaptive algorithm used, provided the algorithm adapts (for example adapting its tap weights) to approximate that of the medium to be measured; [pg. 2, In 21]- the method further comprises filtering the output from the at least two temperature sensing elements to remove noise, prior to applying to the adaptive filter).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of US Patent 10,134,378 (“Empatica”).
Regarding claim 3, Goto teaches method of claim 1. Goto does not appear to explicitly teach, wherein the core body thermal exchange at the skin surface on the body is determined by subtracting an ambient filter output from the skin temperature value. 

It would have been obvious to one of ordinary skill in the art to integrate an adaptive filter of Empatica with the system of Goto to enhance the accuracy of body temperature (see Empatica, [col 8, In 40]- sudden fluctuations in the source signal and/or the reference signal can be attenuated in the output signal by imposing a more gradual increase/decrease in state noise covariance).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto-Sequoia in view of Empatica.
Regarding claim 10, Goto-Sequoia teaches the method of claims 8. Neither Goto nor Sequoia appears to explicitly teach, wherein the core body thermal exchange T_x between the skin body surface and a core body is determined by subtracting the adaptive filter output from the first temperature value according to Tx (n) = f(n)-y(n), wherein the f(n) is the first temperature value, and wherein the y(n) is the adaptive filter output. 
However, Empatica teaches, wherein the core body thermal exchange T_x between the skin body surface and a core body is determined by subtracting the adaptive filter output from the first temperature value according to Tx (n) = f(n)-y(n) (see Fig. 4, primary input, reference input, system output; [col 10, In 20]- The noise in the reference signal, arising from the noise source, is correlated in some known/unknown way with the source noise component. A filter ("Adaptive Filter") associated with an adaptive noise canceller (e.g., a combination of the filter module 126 and the processing module 128) y that is an estimate of the source noise component. The estimate of the source noise component is subtracted from the source signal within the adaptive noise canceller to generate an output z that is an estimate of the source component. Some aspect of the output z, such as an error e, is fed back to the adaptive filter for tuning the filter), wherein the f(n) is the first temperature value ([col 10, In 13]-A primary input (e.g., the sensor module 122) generates a source signal (designated by the term "s+n0") based on input that includes a source component ("signal source") and a noise component (e.g., the source noise component)), and wherein the y(n) is the adaptive filter output ([col 10, In 26]- The estimate of the source noise component is subtracted from the source signal within the adaptive noise canceller to generate an output z that is an estimate of the source component). 
It would have been obvious to one of ordinary skill in the art to integrate an adaptive filter of Empatica with the system of Goto to enhance the accuracy of body temperature (see Empatica, [col 8, In 40]- sudden fluctuations in the source signal and/or the reference signal can be attenuated in the output signal by imposing a more gradual increase/decrease in state noise covariance).

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of US Patent Application Publication 2018/0085070 (“Nokia”).
Regarding claim 16, Goto teaches, cause a computing device of a wireless sensor device to perform operations comprising (para [0075]- The core body temperature calculation portion 42 calculates the core body temperature Tcore; para [0029]- The above-described electronic thermometer is characterized in that the display device and the thermometer assembly each include transceiver portion capable of mutually transmitting and receiving information by wireless communication): measuring, by a first sensor (see Fig. 2, 4, element 20A), a first temperature value (Tb1) at a skin surface on a patient body (para [0059]- The temperature measuring part 14A includes a body surface sensor 20A as first body surface temperature measurement portion to measure the temperature of the body surface 4A as a first body surface temperature); measuring, by a second sensor (see Fig. 2, 3, element 24A), a second temperature value (Tb2) of a sensor ambient air temperature at the first sensor (para [0059]- an intermediate sensor 24A as first reference temperature measurement portion (intermediate temperature measurement portion) to measure the temperature of a surface boundary 22A between the heat 
Goto does not appear to explicitly teach, a non-transitory computer-readable medium storing executable instructions that, in response to execution, cause the computing device to perform the functions.
However, Nokia teaches detecting body related temperature, teaches, a non-transitory computer-readable medium storing executable instructions that (para [0092]- The memory device 146 stores various data including call incoming tone data and is capable of storing other data including temperature data received from the thermometer apparatus and computer program codes or instructions for performing each operation as shown in FIG. 13), in response to execution, cause a computer to perform functions (para [0092]- The software module could reside in RAM memory, flash memory, registers, or any other form of writable storage medium known in the art. The memory device 146 may be, but not limited to, a single memory, ROM, RAM, EEPROM, optical storage, magnetic disk storage, flash memory storage, or any other non-volatile storage medium capable of storing digital data, such as the temperature data). 
It would have been obvious to one of ordinary skill in the art to integrate the non-transitory memory of Nokia with the system of Goto, to enable its method to be carried out by a large number of different computing devices, and to enhance the temperature accuracy (see Nokia, para [0016]- Further, based on tracking the speed of temperature change rates of the two temperature sensor elements, it may result in fewer false alarms and improvements of the alarm accuracy).
Regarding claim 19, Goto-Nokia teaches the non-transitory computer-readable medium of claim 16. Goto further teaches, wherein the controlling the absolute amplitude level value of the core body thermal exchange includes subtracting an AC offset of the core body thermal exchange and adding a DC calibration value that transforms a time varying change of trend of the core body thermal exchange to an 
Regarding claim 20, Goto-Nokia teaches the non-transitory computer-readable medium of claim 19. Goto further teaches, wherein the core body thermal exchange includes at least one of: in a case of the first calibration, the AC offset is the value of the core body thermal exchange at the temperature sensor settling period ((see formula 1; para [0079]- In a steady state, the slope of the graph in FIG. 4 is constant because the thermal flux Q in each part is constant. At this time, if the first body surface temperature Tb1 and the first intermediate temperature Tb2 of the temperature measuring part 14A are known, the thermal flux Qu1 from the surface nearest the body surface sensor 20A of the temperature measuring part 14A to the surface boundary 22A can be calculated from the following formula (1) using the thermal resistance value Ru0; see Fig. 19, steps S40, S50, S60; para [0123]- The thermometer assembly 10 receives the temperature measurement initiation signal; drives the body surface sensors 20A, 206, the corrective body surface sensors 20C, 20D, 20E, and the intermediate sensors 24A, 246; and measures the first body surface temperature Tb1, the second body surface temperature Tb3, and the third body surface temperatures Tb5, Tb6, Tb7 of the body surface 4A, as well as the first intermediate temperature Tb2 and the second intermediate temperature Tb4 at the surface boundaries 22A, 226 (step .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goto-Nokia in view of Sequoia.
Regarding claim 17, Goto-Nokia teaches the non-transitory computer-readable medium of claim 16. Neither Goto nor Nokia teaches, further comprising: canceling, ambient temperature fluctuations from the skin temperature value by using an adaptive filter.
However, Sequoia teaches, further comprising: canceling, ambient temperature fluctuations from the skin temperature value by using an adaptive filter ([pg. 10, In 37]- The processing unit 200 is arranged to carry out an adaptive algorithm to approximate the thermal response of the compound sensor 100, and hence the medium under study; see Fig. 20; [pg. 11, In 6]- The other input to the adaptive weight-control 
It would have been obvious to one of ordinary skill in the art to adapt fluctuation cancellation process of Sequoia with the system of Goto and Nokia to minimize error in the body temperature (see Sequoia, [pg. 10, In 38]- A number of different adaptive algorithms may be used, for example but is not limited to : LMS, least mean squares, RLS, Recursive least square, Weiner, and Kalman. The application is not limited by the type of adaptive algorithm used, provided the algorithm adapts (for example adapting its tap weights) to approximate that of the medium to be measured; [pg. 2, In 21]- the method further comprises filtering the output from the at least two temperature sensing elements to remove noise, prior to applying to the adaptive filter).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goto-Nokia in view of Empatica.
Regarding claim 18, Goto-Nokia teaches the non-transitory computer-readable medium of claim 16. Neither Goto nor Nokia teaches, wherein the core body thermal exchange at the skin surface on the body is determined by subtracting an ambient filter output from the skin temperature value. 
However, Empatica teaches, wherein the core body thermal exchange at the skin surface on the body is determined by subtracting an ambient filter output from the skin temperature value (see Fig. 4, primary input, reference input, system output; [col 10, In 20]- The noise in the reference signal, arising from the noise source, is correlated in some known/unknown way with the source noise component. A filter ("Adaptive Filter'') associated with an adaptive noise canceller (e.g., a combination of the filter module 126 and the processing module 128) generates an output y that is an estimate of the source noise component. The estimate of the source noise component is subtracted from the source signal within the adaptive noise canceller to generate an output z that is an estimate of the source component. Some aspect of the output z, such as an error e, is fed back to the adaptive filter for tuning the filter). 
It would have been obvious to one of ordinary skill in the art to integrate an adaptive filter of Empatica with the system of Goto and Nokia to enhance the accuracy of body temperature (see .

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed form PTO-892. For example, US Patent 5,735,604 (“Ewals”) describes using a Kalman filter to determine temperature based on first and second signals, the Kalman filter making it possible to take into account all relevant heat transfer coefficients (col. 3, line 57-col. 7, line 6). US Patent Application Publication 2010/0113894 (“Padiy”) teaches correcting a temperature to account for a temperature drop across the skin, enabling a more accurate determination of core body temperature (¶ 0046). US Patent Application Publication 2020/0397305 (“Mensch”) teaches determining core body temperature using a heat transfer model (Title, Figs. 3 and 4). US Patent Application Publication 2013/0085708 (“Sattler”) teaches calculating core body temperature using heat flux (Fig. 1, Abstract). US Patent Application Publication 2009/0306536 (“Ranganathan”) teaches determining core body temperature (Fig. 8) based on thermodynamic models (Figs. 1-3). Applicant is encouraged to review the cited document(s) prior to submitting a response to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ANDREY SHOSTAK/Examiner, Art Unit 3791